Title: General Orders, 2 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Saturday Novr 2d 1782
                     Parole Dorchester,
                     Countersigns Essex, Falmouth.
                  
                  The Commander in chief requests the officers to be very attentive in seeing that the tops of the Chimneys are carried above the tents, to prevent their being scorched by the heat or fired by the Sparks.
                  There being a necessity for keeping the Light Companies of the Army advanced the regiments to which they belong are to make provision for building hutts for them.
               